Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Applicant’s amendment, filed Dec. 7, 2021, has been entered in the application. Claims 1-21 are now pending, with claims 19-21 being newly added.

Non-Compliant Specification Amendment
Applicant’s amendment by replacement section of the Brief Description of the drawings, filed Dec. 7, 2021, is not compliant with the requirements of 37 CFR 1.121 (b)(2). The replacement section does not include a version showing the markings illustrating the changes made (e.g., underlining for added material, line-through or double brackets for deleted material). As such, the amendment has not been entered, and the specification objection continues to stand as set forth directly below.
The examiner suggests making the amendment to the Brief Description of the Drawings in the manner set forth in 37 CFR 1.121 (b)(2) – i.e., by including a version for this section having the markings showing the changes.

Specification
The disclosure is objected to because of the following informalities: in the brief description of the drawings, at ¶0023, each of figures 2-5 should be at least separately referenced.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chavez et al. (US 2010/0276917). 
Chavez et al. teach a system (20) including an airbag (22), inflator (24) and diffuser (30) assembly, the diffuser being a fabric diffuser for directing inflation fluid from the inflator (24) into the airbag (22), the fabric diffuser comprising first and second fabric panels (32, 34) arranged overlying each other (as assembled) and having portions interconnected along seams (formed at edges 37, see ¶0028) to define a pocket (40), the pocket having a double layer diffuser section defined by the overlying first and second fabric panels (32, 34, see schematic assembled arrangement, figure 7) that is configured to receive gas discharge from the inflator (inflator outlets, note ¶0024, which necessarily deliver gas to the pocket in order for the airbag to inflate); wherein the fabric diffuser is configured to be installed in the airbag (assembled configuration, figure 7); wherein the diffuser section comprises a plurality of openings formed in and/or defined by the first and second fabric panels (through-panel openings at 38, connected by the internal space between panel portions 32, 34, defined and closed by the seams formed at the edges 37), the openings providing fluid communication from inside the diffuser section to the exterior of the fabric diffuser; wherein the first and second panels are configured so that the openings of the first fabric panel do not overlie the openings of the second fabric panel (figures 3-7) when the panels are interconnected so that inflation fluid travels an indirect path from inside the diffuser section to the exterior of the fabric diffuser; the inflation fluid travelling the indirect path travels from inside the 
    PNG
    media_image1.png
    258
    330
    media_image1.png
    Greyscale
opening in the first panel and a further opening in the second panel constituting an “opening” (annotation “A”, partial portion of figure 7 reproduced here) through which inflation gas travels (e.g. before proceeding through the opening in the second panel) which is perpendicular to the first opening; the inter-panel portions of the conducting openings defined and closed by the material of the panels and by the closing seams formed at the edges (37) of the panels; the combined openings defining plural flow paths, the openings may be formed of different sizes to allow different flow rates there-through (¶0027), the arrangement taught to be usable in 
The reference to Chavez et al., while teaching the airbag structure, does not specifically teach the configuration of the pocket portion of the fabric diffuser as configured to receive the discharge end of the inflator, and/or that the end of the inflator is positively received in the diffuser. The reference to Chavez et al. does teach, however: 
(a) the illustration in the reference at figure 7 which implies that the inflator (24) is located internally of the diffuser, for example, by the placement of the box representing the inflator at an interior section of the diffuser; 
(b) the portion 39 of the diffuser fabric portion[s] is positively described as intended to be connected to the inflator, and one of ordinary skill would well recognize that this portion would necessarily extend beyond the discharge end of the inflator in order to attach to the material of the inflator; and 
(c) the inflator is clearly intended to deliver inflation gas to the interior of the diffuser, otherwise the arrangement would not actually function. 

As regards claims 14 and 16, while the reference to Chavez et al. refers to the inflation and diffuser arrangement as being applicable to an air bag (22) which may be a curtain airbag (¶¶0025, 0034), the reference does not specifically teach that the diffuser is installed or configured to be installed in the mouth portion of a curtain airbag. To the extent (a) Chavez et al. anticipate the use of the disclosed invention in a curtain airbag, and (b) that it is well understood to place the inflator and associated diffuser for a curtain airbag in a mouth portion of the curtain airbag, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the inflator and diffuser as taught by Chavez et al. as being configured to be installed in the mouth portion of a curtain airbag so as to ensure that the airbag, where provided as a curtain airbag, is properly inflated when in use in a vehicle.
As regards claims 15 and 16, while it is deemed obvious to provide the inflator as located so as to be inserted into the pocket of the fabric diffuser; and that the inflator is installed in the pocket so that the discharge end of the inflator is received in the diffuser section (see modification to Chavez et al., discussed above); the reference anticipating the combined fabric diffuser and inflator has been installed into the airbag (e.g., the configuration as illustrated in figure 7), and that the arrangement may be constructed by an assembling method (¶0008), the reference does not expressly teach the steps of 
As further regards claim 16, to the extent that it is well understood, in placing an inflator and diffuser in a curtain airbag, to place the inflator and associated diffuser for a curtain airbag in a mouth portion of the curtain airbag, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to install the inflator and diffuser as taught by Chavez et al. in a mouth portion of a curtain airbag so as to ensure that the airbag, where provided as a curtain airbag, is properly inflated when in use in a vehicle
As regards claim 18, the reference to Chavez et al. is discussed above and does not explicitly teach that the inflator is controlled by an airbag controller, operable in response to the sensing of an occurrence of an event for which occupant protection is desired. It is notoriously old and well-known to provide a controller to deploy an airbag so as to ensure that in an impact or collision scenario, the airbag actually operates. Resultantly, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the inflator taught by Chavez et al. as connected to a controller sensing the occurrence of an event for which occupant protection is desired, in order to ensure that the airbag actually deploys under the condition that its operation is deemed needed or desirable.
As further regards claim 19, while the reference to Chavez et al. teach the openings having a same pattern on both sides of the fold line of the first panel (32), the reference 
As further regards claim 21, initially the reference to Chavez et al. teach the portion (39) which connects to the inflator, and which, based on the breadth of the recitation, can be interpreted as “receiving” the inflator by the connection of the two elements. To the extent that this connection is not seen as constituting a “receiving” connection, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the connection portion (39) as extending along or around the inflator for a substantial part of the inflator’s perimeter (and thus corresponding to a narrower definition of “receive” than is positively set forth in the claim), to substantially 

Response to Comments
Applicant’s comments, filed with the amendment, have been carefully considered. Applicant asserts that the reference to Chavez et al., while teaching the airbag structure, does not specifically teach the configuration of the pocket portion of the fabric diffuser as configured to receive the discharge end of the inflator, and/or that the end of the inflator is positively received in the diffuser. Upon review of the reference, the examiner agrees that a wholly positive showing of this is not present in the reference. This does not, however, wholly disqualify the Chavez et al. reference in its applicability against the claims for at least the following reasons. Initially, the illustration in the reference at figure 7 implies that the inflator (24) is located internally of the diffuser, for example by the placement of the box representing the inflator at an interior section. Secondly, the portion 39 of the diffuser fabric portions is intended to be connected to the inflator, and one of ordinary skill would well recognize that this portion would necessarily extend beyond the discharge end of the inflator in order to attach to the material of the inflator. Thirdly, the inflator is clearly intended to deliver inflation gas to the interior of the diffuser, otherwise the arrangement would not actually function. With these reasonable points considered, and to the extent that Chavez et al. do not explicitly teach that the pocket is either configured to receive, or receives at least the discharge end of the inflator, it would be deemed obvious to provide the arrangement such that the pocket is configured to receive, or receives the inflator, since it is quite clear that the inflator communicates with the diffuser, for the purpose of ensuring that inflation gas is delivered directly to the diffuser, in order to ensure that the airbag inflates as intended. 
To the extent that applicant may argue that no one of ordinary skill would understand placing the discharge portion of an inflator in the diffuser portion of an airbag, please see the exemplary references to Strasser, Taguchi et al., and Hatakeyama et al., which provide documentary evidence that it quite well known for an inflator, including discharge portions, to be received in a pocket portion of a diffuser in various airbag constructions.

Conclusion
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616